t c memo united_states tax_court john j delgado petitioner v commissioner of internal revenue respondent docket no 14675-04l filed date john j delgado pro_se monica j miller and robert w dillard for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination regarding collection of his and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in altamonte springs florida petitioner submitted to the internal_revenue_service form sec_1040a u s individual_income_tax_return for and the form sec_1040a for and listed zeros for among other things the amount of petitioner’s income adjusted_gross_income taxable_income tax total_tax and amount owed attached to these form sec_1040a were frivolous and groundless arguments about why petitioner was not liable to pay tax respondent mailed petitioner statutory notices of deficiency for and on date date and date respectively petitioner received the statutory notices of deficiency for and petitioner responded to each notice_of_deficiency with frivolous and groundless arguments petitioner however did not petition the court regarding the statutory notices of deficiency for and on date date and date respondent assessed petitioner’s liabilities and mailed petitioner notice_and_demand for payment for and respectively on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing regarding petitioner’s and tax years notice_of_levy on or about date respondent received a form request for a collection_due_process_hearing regarding petitioner’s and tax years hearing request the hearing request was postmarked date and respondent treated it as received timely in the hearing request petitioner checked the box for notice_of_levy seizure and in the space to explain why he did not agree he wrote not liable on date settlement officer j feist from respondent’s tampa appeals_office mailed petitioner a letter that scheduled a sec_6330 hearing for date settlement officer feist gave petitioner transcripts of his account for the years in issue and offered petitioner an opportunity for a face-to-face sec_6330 hearing in light of the fact that petitioner raised frivolous arguments in the past however settlement officer feist instructed petitioner to write by date specific relevant issues before he would grant a face-to-face sec_6330 hearing at that time settlement officer feist also provided petitioner with a document entitled the truth about frivolous tax arguments and a link to an irs website containing this document settlement officer feist also advised petitioner that he could not dispute his underlying liabilities for the years in issue because he received notices of deficiency for the years in issue on date petitioner called settlement officer feist petitioner and settlement officer feist agreed to postpone the sec_6330 hearing until date during the telephone call of date petitioner requested a face-to- face sec_6330 hearing and to record the sec_6330 hearing settlement officer feist again noted petitioner’s previous frivolous arguments but left open the possibility for a face-to- face and recorded sec_6330 hearing if petitioner would provide him with relevant issues he wished to discuss on or about date respondent received a fax from petitioner in the fax petitioner acknowledged the date deadline for submission of relevant issues and stated that he intended to have a face-to-face sec_6330 hearing bring witnesses and record the sec_6330 hearing with a court reporter and tape recorder this document concludes with six pages devoted to penalties for pursuing frivolous tax arguments including citation to sec_6673 and citation to and discussion of numerous cases including sec_6330 collection cases and other cases where the court has imposed penalties on taxpayers for advancing frivolous arguments on date settlement officer feist called petitioner because he had received a letter dated date from petitioner requesting feedback on the fax as of date settlement officer feist had not received from petitioner any listing of relevant issues that petitioner wished to discuss at the sec_6330 hearing during the call on that date petitioner stated that he was out of town without access to his files and he would call settlement officer feist on date with the relevant issues he wished to discuss settlement officer feist offered petitioner the opportunity for a correspondence or telephonic sec_6330 hearing on date as petitioner had not provided him with any relevant issues to discuss at the sec_6330 hearing on date settlement officer feist received two phone messages and a fax from petitioner petitioner raised issues regarding respondent’s notices’ not having the force and effect of law and respondent’s authority to send notices to him that same day settlement officer feist telephoned petitioner about his aforementioned arguments and informed petitioner that all laws and administrative procedures had been complied with petitioner’s response was a frivolous argument and settlement officer feist noted to petitioner that his argument was addressed on page of the truth about frivolous tax arguments that he had provided to petitioner settlement officer feist denied petitioner’s request for a face-to-face and recorded sec_6330 hearing but he suggested that petitioner could and should submit collection alternatives to him at the scheduled hearing time on date settlement officer feist called petitioner to conduct a telephonic sec_6330 hearing during the sec_6330 hearing settlement officer feist offered petitioner the opportunity to raise relevant issues petitioner raised additional frivolous arguments including one answered on page of the truth about frivolous tax arguments petitioner chose not to offer a collection alternative petitioner insisted on a face-to-face and recorded sec_6330 hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the filing of the notice_of_levy should not be withdrawn as of date petitioner’s unpaid liabilities for and were dollar_figure dollar_figure and dollar_figure respectively in the petition petitioner’s only assignment of error was that respondent did not allow or provide him a face-to-face sec_6330 hearing pursuant to the regulations under sec_6330 and that this also denied him the right to record the sec_6330 hearing the only issues that petitioner would raise or would have raised if provided a face-to-face sec_6330 hearing are frivolous and groundless issues and arguments--eg that the commissioner had no authority to assess tax that there is no definition of an income_tax or income that there is no provision in the internal_revenue_code that makes him liable to pay taxes or file returns and that he wanted settlement officer feist to show him where in the internal_revenue_code it provides that he petitioner is liable to file returns--and he wanted to dispute the amount of his underlying tax_liability opinion when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review with the tax_court or a u s district_court as is appropriate if the underlying tax_liability is properly at issue we review that issue de novo 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite we note that until trial and initially at trial petitioner refused to state what issues he would raise or would have raised at a face-to-face sec_6330 hearing pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection id pincite goza v commissioner supra pincite if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite a sec_6330 hearing may but is not required to consist of a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs if a taxpayer wants a face-to-face sec_6330 hearing the taxpayer must be offered an opportunity for such a sec_6330 hearing at the appeals_office closest to the taxpayer’s residence sec_301_6330-1 q a-d7 proced admin regs although respondent denied petitioner a face-to-face sec_6330 hearing and the right to record the sec_6330 hearing we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for a face-to-face sec_6330 hearing in order to allow petitioner to make his frivolous arguments or to record the sec_6330 hearing see 117_tc_183 see also kemper v commissioner tcmemo_2003_195 furthermore we need not remand this case so respondent can consider petitioner’s challenge to his underlying liabilities as petitioner is precluded from challenging his underlying liabilities for the years in issue because he received notices of deficiency for the years in issue sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b after examination of the entire record before us we conclude that respondent did not abuse his discretion in determining to proceed with the collection action as determined in the notices of determination with respect to petitioner’s unpaid liabilities for taxable years and sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude that petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay we take this opportunity to warn petitioner that the court will impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing decision will be entered for respondent
